Citation Nr: 0521514	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1946 to April 1947. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In October 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In December 2004, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a low back disability, 
and remanded the issue of entitlement to service connection 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated during service for back pain, and 
has currently been diagnosed with a low back disability.  The 
veteran's current low back disability is not related to his 
military service.   


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service; nor may degenerative disc disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in September 2002, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  He was told that 
he could obtain records himself, and that he could help by 
sending evidence that VA needed as soon as possible.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
prior to the initial denial of the claim.   

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include a report of VA examination and a medical 
opinion.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim on this issue.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The Evidence

The appellant's December 1945 service entrance examination 
shows no musculoskeletal defects.  The service medical 
records indicate that the veteran was treated for back pain 
in October 1946 with a notation that the veteran had been to 
the clinic many times.  Spondylolisthesis was diagnosed that 
same month.  X-rays performed in November 1946 were normal.  

Private medical records show that in May 2000, the veteran 
was treated for pain in his right back, which was 
intermittent.  X-rays showed narrowed L3-4, L4-5 disc spaces 
consistent with degenerative disc disease.  Back pain was 
diagnosed.  He was treated in June 2000 for complaints of 
back pain.  Back pain, secondary to arthritis was diagnosed.  

VA X-rays in August 2003 showed mild degenerative joint 
disease of the spine.  

In October 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He testified regarding his inservice back injury, and 
his treatment subsequent to service.  He reported on his 
current back symptoms.  A complete transcript is of record.  

In a February 2005 statement, the veteran's daughter reported 
that she was currently 45 years old and as far back as she 
could remember, the veteran had complaints of back pain.  His 
son indicated in a February 2005 statement that he became 
aware of the veteran's back injuries and disabilities in the 
mid to late 1950's.  The veteran's wife reported in a 
February 2005 statement that in 1947 she was aware of the 
veteran's back problems, which have gradually worsened.  A 
friend of the veteran reported in a February 2005 statement 
that for the past twenty years, the veteran has had back 
limitations due to an injury in World War II.  

The veteran was examined by VA in March 2005.  By way of 
history, the veteran reported having had an inservice back 
injury, and that he has had back pain since that time.  The 
veteran was examined, and pain on motion was documented.  
Flexion was from 0 to 90 degrees; and extension was from 0 to 
20 degrees.  X-rays showed significant degenerative disk 
disease at the L5-S1 level with moderate to severe facet 
arthropathy at the L4-5 and L5-S1 levels.  The examiner found 
that the veteran has degenerative disk disease at the L5-S1 
level with facet arthropathy at the L4-5 and the L5-S1 levels 
which is moderate to severe.  The examiner noted that the 
claims file had not been reviewed and that he could make no 
statement regarding service connection at that time.  In an 
addendum in March 2005, the examiner stated that he had 
reviewed the veteran's claims file and that it was less 
likely as not that the veteran's present back disability was 
a result of military injury based on the records that were 
reviewed.  It was noted that X-rays in 1946 and 1947 were 
negative.  It was also noted that there was no evidence of 
any fractures or injuries at that time that would have likely 
contributed to the present low back disability.  It was 
concluded that it was less likely as not that the veteran's 
present low back condition is service-connected.  


Discussion

Here, there is evidence of a current low back disability, and 
there is evidence of in-service treatment for low back pain.  
There is, however, no medical evidence of a nexus between the 
current disability and the in-service treatment.  

The Board notes that while the veteran was treated in service 
for back pain, the record shows no complaints thereafter 
until many years after service.  Degenerative disc disease is 
not shown in service or within the first post service year.  
In fact, there is no record of treatment until the year 2000.  
This documents that a significant amount of time elapsed 
between the time of the veteran's in- service treatment and 
the first record of post-service treatment.  

In addition, the March 2005 VA examiner clearly indicated 
that there was likely no connection between the veteran's 
military service and his current disc condition. This opinion 
was rendered after examining the veteran and reviewing the 
claims file.  The examiner offered a rationale for his 
finding and the opinion is uncontradicted in the record.  
Thus, while there is medical evidence of a current 
disability, there is no medical evidence of a nexus between 
the current disability and any in-service disease or injury.

The only evidence of record supportive of the veteran's claim 
that his current spine disability is related to his military 
service consists of the testimony and lay statements of the 
veteran himself, as well as the lay statements of his wife,  
children, and friend.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the 
veteran, his wife, his children and his friend are competent 
as lay persons to describe the symptoms of his spine 
disability, they are not competent to provide medical opinion 
as to its etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.




ORDER

Service connection for a low back disability is denied.  




	                        
____________________________________________
	ROBERT SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


